              Case 2:18-cr-00095-TLN Document 35 Filed 02/09/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-0095 TLN
12                                Plaintiff,            STIPULATION AND ORDER TO RESCHEDULE
                                                        THE JUDGMENT AND SENTENCING HEARING
13                         v.
14   JAVONTAE RUCKER,
15                               Defendant.
16

17                                              STIPULATION

18          After conferring with the Court and the Probation Officer, plaintiff United States of America, by

19 and through its counsel of record, and defendant, by and through defendant’s counsel of record, hereby

20 stipulate and request that the current in-person judgment and sentencing hearing scheduled for February

21 11, 2021, at 9:30 a.m. be vacated and continued to May 20, 2021, at 9:30 a.m.

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

      STIPULATION AND PROPOSED ORDER TO RESCHEDULE      1
      JUDGMENT AND SENTENCING HEARING
             Case 2:18-cr-00095-TLN Document 35 Filed 02/09/21 Page 2 of 2


 1        No deadlines need to be reset as the PSR is final and the parties have already submitted their

 2 sentencing memoranda.

 3        IT IS SO STIPULATED.

 4

 5   Dated: February 8, 2021                               MCGREGOR W. SCOTT
                                                           United States Attorney
 6

 7                                                         /s/ ROSANNE L. RUST
                                                           ROSANNE L. RUST
 8                                                         Assistant United States Attorney
 9

10   Dated: February 8, 2021                               /s/ TIM ZINDEL
                                                           TIM ZINDEL
11
                                                           Counsel for Defendant
12                                                         JAVONTAE RUCKER

13

14

15                                                  ORDER

16        IT IS SO ORDERED this 8th day February, 2021.

17

18

19                                                          Troy L. Nunley
                                                            United States District Judge
20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER TO RESCHEDULE      2
     JUDGMENT AND SENTENCING HEARING
